                    1     GARMAN TURNER GORDON LLP
                          TALITHA GRAY KOZLOWSKI
                    2     Nevada Bar No. 9040
                          Email: tgray@gtg.legal
                    3
                          JARED M SECHRIST
                    4     Nevada Bar No. 10439
                          Email: jsechrist@gtg.legal
                    5     7251 Amigo Street, Suite 210
                          Las Vegas, NV 89119
                    6     Telephone: (725) 777-3000
                          Facsimile: (725) 777-3112
                    7

                    8     SEYFARTH SHAW LLP
                          WENDY THOMAS WENDROWSKI (Pro Hac Vice Pending)
                    9     District of Columbia Bar No. 44026)
                          Email: wwendrowski@seyfarth.com
                  10      975 F Street, NW
                          Washington, DC 20004
                  11
                          Telephone: (202) 828-3542
                  12      Facsimile: (202) 828-5393

                  13      Attorneys for Defendants

                  14                                 UNITED STATES DISTRICT COURT
                                                          DISTRICT OF NEVADA
                  15

                  16      United States of America for the use of        Case No.: 3:21-cv-00074-HDM-CLB
                          NORTHERN NEVADA CONCRETE, INC.,
                  17      a Nevada corporation; and NORTHERN                  ORDER GRANTING
                          NEVADA CONCRETE, INC., a Nevada
                  18      corporation in its own capacity                     STIPULATION AND JOINT
                                                                         APPLICATION TO STAY PROCEEDINGS
                  19                       Plaintiffs,                         PENDING ARBITRATION
                          v.
                  20                                                     Trial Date:        None Set.
                          THE GUARANTEE COMPANY OF                       Complaint Filed:   February 5, 2021
                  21      NORTH AMERICA USA; WINSPEAR
                          CONSTRUCTION, LLC, an Idaho limited
                  22      liability company; DOES 1-10, inclusive; and
                          ROE ENTITIES I-X, inclusive,
                  23
                                           Defendants.
                  24

                  25

                  26             Plaintiffs, the United States of America, for the use of NORTHERN NEVADA
                  27      CONCRETE, INC., a Nevada corporation (“NNC”) and NNC, in its own capacity (collectively,
                  28      “Plaintiffs”) and Defendants THE GUARANTEE COMPANY OF NORTH AMERICA USA
Garman Turner Gordon
    7251 Amigo Street
        Suite 210
Las Vegas, Nevada 89119                                              1 of 4
     (725) 777-3000
                    1     (“GCNA”) and WINSPEAR CONSTRUCTION, LLC, an Idaho limited liability company

                    2     (“Winspear”) (GCNA and Winspear, collectively, “Defendants”) (Plaintiffs and Defendants,

                    3     collectively, the “Parties”), by and through their undersigned counsel, and pursuant to LR IA 6-2

                    4     and LR 7-1, hereby stipulate and agree as follows:

                    5            1.     Pursuant to 9 U.S.C. § 3:

                    6                   If any suit or proceeding be brought in any of the courts of the
                                        United States upon any issue referable to arbitration under an
                    7
                                        agreement in writing for such arbitration, the court in which such
                    8                   suit is pending, upon being satisfied that the issue involved in such
                    9                   suit or proceeding is referable to arbitration under such an
                                        agreement, shall on application of one of the parties stay the trial
                  10
                                        of the action until such arbitration has been had in accordance with
                  11                    the terms of the agreement, providing the applicant for the stay is
                  12                    not in default in proceeding with such arbitration.

                  13             2.     The Parties hereby jointly apply to stay all deadlines and proceedings in the
                  14      above-referenced action until the arbitration currently pending between NNC and Winspear has
                  15      been had. As set forth more fully below, the issues to be resolved in the above-referenced action
                  16      are referable to arbitration under an agreement to arbitrate between NNC and Winspear, and
                  17      NNC and Winspear are not in default in proceeding with such arbitration.               Moreover,
                  18      notwithstanding that GCNA is not a party to such arbitration, the arbitration award shall be
                  19      relevant in the above-referenced action to determine any liability of GCNA.
                  20             3.     On or about January 14, 2019, the Department of Veterans Affairs
                  21      (“Department”) awarded to Winspear contract number 36C26119C0031 (the “Prime Contract”)
                  22      for the demolition of existing buildings and construction of a new parking structure at the
                  23      Veterans Affairs Sierra Nevada Healthcare Facility in Reno, Nevada (the “Project”).
                  24             4.     On or about February 14, 2019, Winspear and NNC entered into a subcontract
                  25      agreement for NNC to perform specified aspects of the concrete work on the Project (the
                  26      “Subcontract”).
                  27             5.     The Subcontract contains an arbitration clause that provides, in relevant part, that
                  28      “any dispute between [Winspear] and [NNC] shall be submitted to binding arbitration
Garman Turner Gordon
    7251 Amigo Street
        Suite 210
Las Vegas, Nevada 89119                                                2 of 4
     (725) 777-3000
                    1     administered by the American Arbitration Association under its Construction Industry

                    2     Arbitration Rules, and judgment on the award rendered by the arbitrator(s) shall be entered in a

                    3     court having jurisdiction thereof.”

                    4             6.     In connection with the Project and pursuant to the Prime Contract, GCNA issued

                    5     a payment bond as required by the Miller Act with Bond Number ZS11172370 for the benefit

                    6     and protection of all persons having a direct relationship with Winspear or a subcontractor of

                    7     Winspear for furnishing labor, material, or both in the prosecution of the work provided in the

                    8     Prime Contract (the “Payment Bond”). As a subcontractor furnishing labor and material to

                    9     Winspear in connection with the Project, NNC claims the benefit and protection of the Payment

                  10      Bond.

                  11              7.     Disputes arose between NNC and Winspear regarding the Project and the

                  12      Subcontract.

                  13              8.     On October 29, 2020, NNC filed and served a demand for arbitration and

                  14      statement of claim with the American Arbitration Association against Winspear.

                  15              9.     On November 17, 2020, Winspear filed and served an answer with affirmative

                  16      defenses and counterclaim to NNC’s demand for arbitration and statement of claim with the

                  17      American Arbitration Association.

                  18              10.    On December 1, 2020, NNC filed and served an answer and affirmative defenses

                  19      to Winspear’s counterclaim.

                  20              11.    That arbitration proceeding is pending and active with Case Number 01-20-0015-

                  21      4841 (the “Arbitration”), and a two-week evidentiary arbitration hearing is currently set to

                  22      commence on December 6, 2021.

                  23              12.    On February 5, 2021, NNC filed and served a request to join GCNA in the

                  24      Arbitration. On February 22, 2021, Winspear opposed NNC’s request to join GCNA to the

                  25      Arbitration, and GCNA joined Winspear’s opposition.

                  26              13.    On March 2, 2021, the arbitrator denied NNC’s joinder request to make GCNA a

                  27      party to the Arbitration.

                  28      ...
Garman Turner Gordon
    7251 Amigo Street
        Suite 210
Las Vegas, Nevada 89119                                                3 of 4
     (725) 777-3000
                    1            14.     On February 5, 2021, Plaintiffs filed the complaint against GCNA and Winspear

                    2     in the above-referenced action (the “Complaint”) [ECF No. 1].

                    3            15.     On April 30, 2021, Ms. Wendrowski of Seyfarth Shaw LLP waived service of the

                    4     summons and Complaint on behalf of GCNA and Winspear [ECF Nos. 9-10].

                    5            16.     The Parties respectfully apply to stay the above-referenced action until judgment

                    6     has been rendered in the Arbitration.

                    7            NOW, THEREFORE, Plaintiffs and Defendants stipulate and apply to stay all deadlines

                    8     and proceedings in the above-referenced action pending resolution of the Arbitration, and

                    9     respectfully request that this Court issue an order consistent with this stipulation and application.

                  10      GARMAN TURNER GORDON LLP                           McDONALD CARANO LLP

                  11      Dated: June 21, 2021.                              Dated: June 21, 2021.

                  12      By: /s/ Jared M. Sechrist__________                By: /s/ Phillip M. Mannelly__
                          TALITHA GRAY KOZLOWSKI                             Matthew C. Addison
                  13      Nevada Bar No. 9040                                Nevada State Bar No, 4201
                          JARED M SECHRIST                                   Philip M. Mannelly
                  14      Nevada Bar No. 10439                               Nevada State Bar No, 14236
                          7251 Amigo Street, Suite 210                       100 W. Liberty St., 10th Fl.
                  15      Las Vegas, NV 89119                                Reno, Nevada 89501

                  16      SEYFARTH SHAW LLP                                  Attorneys for Plaintiffs
                          WENDY THOMAS WENDROWSKI
                  17      (Pro Hac Vice Pending)
                          District of Columbia Bar No. 44026)
                  18      Email: wwendrowski@seyfarth.com
                          975 F Street, NW
                  19      Washington, DC 20004

                  20      Attorneys for Defendants

                  21
                                                                        IT IS SO ORDERED.
                  22

                  23
                                                                        UNITED STATES DISTRICT JUDGE
                  24

                  25                                                    Dated:    June 23, 2021

                  26

                  27

                  28
Garman Turner Gordon
    7251 Amigo Street
        Suite 210
Las Vegas, Nevada 89119                                                  4 of 4
     (725) 777-3000
